 

Exhibit 10.1

 

 

THIRD AMENDMENT TO

MERGER AND REORGANIZATION AGREEMENT

 

THIS THIRD AMENDMENT, dated as of December 11, 2019 (this “Amendment”), to the
Merger Agreement (as defined below) is entered into by and among StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”), StoneMor GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (“GP”), StoneMor GP Holdings LLC, a Delaware limited liability
company and the sole member of GP (“GP Holdings”), and Hans Merger Sub, LLC, a
Delaware limited liability company and wholly owned subsidiary of GP (“Merger
Sub,” and together with the Partnership, GP and GP Holdings, the “Parties”).

RECITALS

WHEREAS, the Parties have previously entered into that certain Merger and
Reorganization Agreement, dated as of September 27, 2018, as amended by (a) that
certain First Amendment to Merger and Reorganization Agreement, dated as of
April 30, 2019 and (b) that certain Second Amendment to Merger and
Reorganization Agreement, dated as of June 27, 2019 (collectively, the “Merger
Agreement”);

WHEREAS, pursuant to Section 8.1 of the Merger Agreement, the Parties now desire
to amend the Merger Agreement in the respects, but only in the respects,
hereinafter set forth; and

WHEREAS, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Merger Agreement, as amended by this Amendment, unless
herein defined or the context shall otherwise require.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and intending to be legally bound, the Parties agree as follows:

Article I
Amendments

Section 1.1Amendment to Certain Definitions.  

(a)Section 1.1 of the Merger Agreement shall be amended to include the following
defined terms:

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business.

“VWAP” means volume weighted average trading price of the Common Units on the
National Securities Exchange on which the Common Units are listed or admitted to
trading.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Section 1.2Amendment to Merger Consideration.  Section 2.1(b) of the Merger
Agreement shall be amended and restated in its entirety as follows:

(b)

Conversion. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the DLLCA and DGCL, GP shall file or cause to
be filed with the Secretary of State of the State of Delaware a properly
executed certificate of conversion (the “Certificate of Conversion”), pursuant
to which GP shall be converted into a Delaware corporation named “StoneMor
Inc.”, and a certificate of incorporation of the Company substantially in the
form attached hereto as Exhibit A (the “Charter”), and shall make or cause to be
made all other filings or recordings required under the DGCL and DLLCA in
connection with the Conversion. The Certificate of Conversion will provide that
the Conversion shall become effective at 12:05 a.m. (Eastern time) upon the
Closing Date or at such other time as is agreed to by the parties to this
Agreement and specified in the Certificate of Conversion (the time at which the
Conversion becomes effective is herein referred to as the “Conversion Effective
Time”). From and after the Conversion Effective Time, the Charter shall be the
certificate of incorporation of the Company and the Bylaws of the Company
attached hereto as Exhibit B (the “Bylaws”), shall be the bylaws of the Company,
in each case, until duly amended in accordance with the terms thereof and
applicable Law, consistent with the obligations set forth in Section 5.8. As of
the Conversion Effective Time and before giving effect to the transactions
contemplated by the Merger, GP Holdings shall be the sole stockholder of the
Company and shall receive as a result of the Conversion and as consideration for
the Pre-Closing Transactions and the Merger, 5,282,878 Company Shares, subject
to adjustment pursuant to Section 3.5 as if GP Holdings held 5,282,878 Common
Units immediately prior to the Effective Time representing 2,332,878 GP
Holdings’ Common Units owned by LP Sub and the agreed upon valuation (in Common
Units) of 2,950,000 Common Units in exchange for the 1.04% General Partner
Interest, the Incentive Distribution Rights and for the governance and all other
economic and other rights associated with the General Partnership Interest held
indirectly by GP Holdings immediately prior to the Conversion; provided that the
aggregate number of Company Shares issuable to GP Holdings as consideration for
the Pre-Closing Transactions and the Merger pursuant hereto shall be
automatically reduced as of the Conversion Effective Time by a number of Company
Shares equal to the quotient of 250,000 divided by the VWAP calculated over the
ten Trading Day period ending on the date that is one Business Day prior the
Closing Date (which number, if equal to a fractional number of Company Shares,
shall be rounded up to the nearest whole number of Company Shares). The
Conversion shall have all of the effects prescribed in the DGCL and the DLLCA.

Article II
MISCELLANEOUS PROVISIONS

Section 2.1Ratification

.  Each of the Parties hereby consents to this Amendment and acknowledges and
agrees that, except as expressly set forth in this Amendment, the terms,
provisions and conditions of the Merger Agreement are hereby ratified and
confirmed and shall remain unchanged and in full force and effect without
interruption or impairment of any kind.  

Section 2.2No Other Amendments; Reservation of Rights; No Waiver.  Other than as
otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any part to this Amendment under the Merger Agreement,
nor shall the entering into of this Amendment preclude

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

any Party from refusing to enter into any further amendments with respect to the
Merger Agreement.  Other than as to otherwise expressly provided herein, without
limiting the generality of the provisions of Section 8.1 of the Merger
Agreement, this Amendment shall not constitute a waiver of compliance with any
covenant or other provision in the Merger Agreement or of the occurrence or
continuance of any present or future breach thereunder.

Section 2.3Miscellaneous.  Sections 8.1 (Waiver; Amendment), 8.2 (Counterparts),
8.3 (Governing Law), 8.4 (Notices), 8.5 (Entire Understanding; No Third Party
Beneficiaries), 8.6 (Severability), 8.7 (Titles and Headings), 8.8
(Jurisdiction), 8.9 (Waiver of Jury Trial), 8.11 (Interpretation; Definitions)
and 8.12 (Survival) of the Merger Agreement shall apply to this Amendment,
mutatis mutandis.

[Signature Pages Follow.]

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
counterparts by their duly authorized officers as of the date first above
written.

STONEMOR PARTNERS L.P.

 

By:

StoneMor GP LLC, its general partner

 

 

 

 

By:

/s/ Joseph M. Redling

Name:

Joseph M. Redling

Title:

President and Chief Executive Officer

 

 

 

 

STONEMOR GP LLC

 

By:

/s/ Joseph M. Redling

Name:

Joseph M. Redling

Title:

President and Chief Executive Officer

 

 

 

 

STONEMOR GP HOLDINGS LLC

 

By:

/s/ Robert B. Hellman, Jr.

Name:

Robert B. Hellman, Jr.

Title:

Authorized Person

 

 

 

 

HANS MERGER SUB, LLC

 

By:StoneMor GP LLC, its sole member

 

 

By:

/s/ Joseph M. Redling

Name:

Joseph M. Redling

Title:

President and Chief Executive Officer

 

 

 

 

 

Signature Page to

Third Amendment to

Merger and Reorganization Agreement